This appeal is from a judgment in favor of appellee and against appellant rendered in an *Page 498 
action brought by appellee to recover an amount alleged to be due, on account of disability suffered, under the provisions of an insurance policy issued to appellee. After the issues were closed the cause was submitted to a jury for trial, which resulted in a verdict for appellee in the sum of $230. Motion for a new trial was filed and overruled. The sole error assigned on appeal is the overruling of said motion.
Appellee in his brief points out certain irregularities and defects appearing in the record, and particularly in appellant's brief, and contends, among other things, that no question is presented for review. With this contention we must agree.
As heretofore stated, the only error assigned and relied upon for reversal is claimed error in overruling of appellant's motion for a new trial. Appellant's brief does not state that he excepted to such ruling, and an examination of the transcript of the record shows that no such exception was in fact reserved. In order to have the ruling on a motion for a new trial considered on appeal it is necessary that an exception be taken at the time of such ruling, and appellant's failure to do so precludes him from having this court consider any error claimed to exist in this connection. See Ewbank's Manual of Practice (Second Edition), section 54, page 112; Watson's Revision of Work's Practice and Forms, Vol. 2, section 2046, page 594, and cases there cited.
No error being presented, the judgment is affirmed. *Page 499